DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
2.	The examiner made several attempts to reach the attorney of record, Michael A. Chinlund, to discuss examiner’s amendments to claims 1 and 19 of the claims filed on 10/28/2022 in the interest of expedited prosecution. The examiner was not successful in reaching the applicant’s representative in discussing such matters.  

Claim Objections
3.	Claim 1 is objected to because of the following informalities: 
a.	Claim 1, line 1: the term “A a pressurized vessel” should be rewritten as --A pressurized vessel--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	Claims 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	The term “abrupt change in shape” in claim 19 is a relative term which renders the claim indefinite. The term “abrupt change in shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how abrupt the change in shape is required to be in order to be considered as an abrupt change in shape. Furthermore, there is insufficient antecedent basis for the limitations “the vicinity” as well as the “the abrupt change in shape” in the claim. 

Allowable Subject Matter
Claims 1-18 are allowed.

Response to Arguments
Applicant's arguments filed on 10/28/2022 have been fully considered but they are not persuasive. 
With regard to arguments pertaining to the allowable subject matter found on p. 13 of the remarks, the applicant asserts that the claim 19 has been amended to address the 35 USC 112(b) rejection and requests allowance for claim 19. However, this is not found to be the case. The current amendments fail to address the 112(b) rejection regarding the relative term “abrupt” as discussed above that of which renders the claim indefinite. Therefore, the rejection shall be maintained. 








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642
/Richard Green/Primary Examiner, Art Unit 3647